Giilbert, J.
This was an action for land. The plaintiff .prevailed, and the defendant made a motion for a new trial,' based on the general grounds, and three amendments thereto, complaining of excerpts from the charge of the court. The motion for new trial was overruled, and the defendant excepted. Held: The verdict was supported by evidence, and none of the grounds of the motion require the grant of a new trial. The excerpts from the charge of the court, of which complaint is made, are not entirely free from verbal inaccuracies, but such inaccuracies do not require a reversal.

Judgment affirmed.


All-the Justices concur.